DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausnit (U.S. Patent No. 4,709,398) in view of Waters (U.S. Patent No. 2,444,685).

	Regarding claim 1: Ausnit discloses a method for manufacturing a plurality of packages or pouches, comprising the steps of providing a first portion of web material in a machine direction (Fig. 1; via upper folded portion of web 10); providing a second portion of web material in a machine direction (Fig. 1; via lower folded portion of web 10); providing a reclosure attached to the first and second portions of web material (via zipper 12), the reclosure being oriented in a transverse direction (via 12 oriented transversely oriented); forming a plurality of machine direction seal lines on the first and second portions of the web (via seal lines 25 & 27 in machine direction); and forming a plurality machine direction cuts (via consecutive perforations 31 on machine direction) in the first and second portions of the web along at least a portion of the machine direction seal lines (via perforations 31 and perforating wheel 32 roll over portion of the sealed lines 25 and/or 27); wherein the step of providing a reclosure includes the steps of attaching a first portion of the reclosure to the first portion of web material, attaching a second portion of the reclosure to the second portion of web material (Fig. 1; via attaching zipper material 12 to both web half’s, while being the first half portion is separate from the second half portion and being sealed to two separate portions of the web), and folding the web material so that the first portion of web material is coextensively aligned with the second portion of web material, see for example (Fig. 2);
	Ausnit does not disclose the amended claim referring to the step of forming a plurality machine direction cuts…thereby simultaneously forming at least three packages or pouches across the transverse direction, nor simultaneously forming at least three machine direction cuts, thereby simultaneously cutting the reclosure in at least three locations.  However, Waters discloses similar method for manufacturing at least three package or pouches simultaneously formed across the transverse direction as a result of a simultaneously form multiple machine direction seal lines and cuts to form four packages, see for example (Figs. 1-3; via the shown formations of multiple bags at the same time on the transverse direction; bags 30; after the formation of the longitudinal and machine direction cuts 40), also see the below annotated figure.

    PNG
    media_image1.png
    159
    752
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Ausnit’s zipper formed packages out of zipper placed on web prior to the step of forming the package, with a step of simultaneously forming multiple machine direction cuts and forming at least four packages or pouches across the transverse direction, as suggested by Waters, in order to come up with multiple fabrication of a plurality of series of sealed bags from continuous webs of material (column 1, lines 29-32).
	Ausnit in view of Waters may not disclose the claimed formation of “at least three” machine direction seal and cuts lines.  However, Waters as explained above suggests the formation of four seal lines, one for each final formed package and two cut lines along the machine directions (see above annotated figure; via the formed longitudinal cuts & seals 40 & 20, to form few packages simultaneously).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have more or less than two of the formed cut and/or seal lines, in order to even come up with more multiple fabrication of a plurality of series of sealed bags from continuous webs of material (column 1, lines 29-32), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	Regarding claim 2: Ausnit discloses that the steps of providing first and second portions of web material are performed by the step of providing a single sheet of web (via single sheet of web 10);	
Regarding claim 4: Ausnit discloses that wherein the folding step brings the first and second interlockable profiles into interlocking engagement, see for example (Fig. 2; via zipper 12 locked as a result of folding the web 10 longitudinally); 
Regarding claim 5: wherein the longitudinal line of the folding step is a machine direction centerline of the sheet of web (Figs. 1 & 2; via folded web 10 at the center line on the machine direction); 
Regarding claim 6: Ausnit discloses that wherein the step of providing a reclosure includes the steps of attaching a reclosure including first and second interlocked halves of the reclosure to a second portion of web material and folding the web material so that the first portion of web material is coextensive with the second portion of web material, see for example (Figs. 1 & 2; via folded web 10 along with zipper/profile materials 12);
Regarding claim 7: Ausnit discloses that wherein the reclosure is a self-mating reclosure (via zipper 14).


Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 4-7 have been considered but are moot because the arguments do not apply to current rejection.

In respect to applicant’s argument that the applied art is missing the amended claim referring to “cutting the reclosure in at least three locations”.  The Office as set forth above believes that such limitations would be met upon modifying Ausnit ‘398 in view of Waters ‘685.  The main applied art ‘398 suggest the use of zipper material to be placed across the web (Figs. 1-2; via 14), which will be modified in a way similarly to the one suggested by ‘685 (Figs. 1-2; via multiple machine direction cuts).  It is noted that such modification will result on slicing ‘398’s zipper into multiple once for forming different zipper packages type.  It is noted that having more than two or three cuts on the machine direction, would be nothing more than a duplication of the mechanism/steps to get a greater number of final manufactured bags, Bemis Co., 193 USPQ 8.
In respect to Applicant’s arguments that the secondary applied art of Waters ‘685 as forming of two pouches at a time from each individual web, it would be complicated to form simultaneously three machine direction cuts over the reclosure of ‘398 as the configurations of both arts are different and incompatible.
The Office as set forth above, believes that such modification is obvious and would be appreciated by those skilled in the art.  The Office believes that ‘685’s machine suggesting two machine directions cuts, (Notated figure above), adding another feed roll to form a further machine direction cuts to get a greater number of formed packages would be a matter of duplication and/or design choice to be made.  Further, such modifications would be obvious to be applied to ‘398, which will slice and cut the reclosure materials into different pieces to form multiple zipped bags simultaneously.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731